Title: To George Washington from Major General Artemas Ward, 11 April 1776
From: Ward, Artemas
To: Washington, George



Sir
Boston 11th April 1776

I am to inform your Excellency that Col. Glover applied to me for a Warrant upon the Paymaster Genl to pay those Men who are in the Service of the Continent, on board the Continental

Privateers just arrived from a Cruise, but I did not think myself authorised by your Instructions to grant a Warrant; he informed me the Men would not be induced to go out again unless they received their pay, I therefore directed him to supply the places of such Men as might leave the Privateers, out of his Regiment, until I could receive your Directions in the matter.
The Agent for the Privateers at Beverly, Capt. Bartlett has likewise applyed for the same purpose. I must therefore beg the favour of your particular Directions relative to the above mentioned applications.
I have not been able to collect any material intelligence from the people taken on board the Transport, which Commodore Manley sent into Portsmouth; the general account they give, is, that the Enemy are going to Quebec as soon as the River opens.
A fifty Gun Ship, with three Transports, lies in Nantasket Road. A Man who made his Escape from the Ship informs that the Officers on board said they were to lie there until the Transports arrived which are expected from Europe and then to follow the Fleet. I am Your Excellency’s Obedient Humble Servant

Artemas Ward

